Name: Council Regulation (EU) NoÃ 1332/2013 of 13Ã December 2013 amending Regulation (EU) NoÃ 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Regulation
 Subject Matter: cooperation policy;  international affairs;  international trade;  Asia and Oceania
 Date Published: nan

 14.12.2013 EN Official Journal of the European Union L 335/3 COUNCIL REGULATION (EU) No 1332/2013 of 13 December 2013 amending Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) On 13 December 2013 the Council adopted Decision 2013/760/CFSP (2) amending Decision 2013/255/CFSP. (2) Derogation from the prohibition of financing and financial assistance relating to certain goods and technology should be provided with regard to activities undertaken by the Organisation for the Prohibition of Chemical Weapons (OPCW) in accordance with paragraph 10 of United Nations (UN) Security Council Resolution 2118(2013). (3) In order to facilitate the safe return to their legitimate owners of goods constituting Syrian cultural heritage which have been illegally removed from Syria, it is necessary to provide for additional restrictive measures in order to prohibit the import, export or transfer of such goods. (4) Derogation from the freezing of funds or economic resources necessary for humanitarian assistance should only be granted if funds or economic resources are released to the UN for the purpose of delivering such assistance in accordance with the Syria Humanitarian Assistance Response Plan (SHARP). When considering requests for authorisation, competent authorities should take into account the humanitarian principles of humanity, neturality, impartiality and independence as set out in the European Consensus on Humanitarian Aid. (5) It is necessary to provide for an additional derogation from the asset freeze and the prohibition of making funds or economic resources available in order to allow transfers by a non-designated person or entity to a non-designated person or entity, through a designated entity, in connection with a specific trade contract for medical supplies, food, shelter, sanitation or hygiene for civilian use. (6) The abovementioned measures fall within the scope of the Treaty and, therefore, in particular with a view to ensuring their uniform application by economic operators in all Member States, action at the level of the Union is necessary in order to implement them. (7) Council Regulation (EU) No 36/2012 (3) should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 36/2012 is amended as follows: (1) In Article 2a, the following paragraph is inserted: "3. By way of derogation from paragraph 1(a), the competent authorities of the Member States, as identified on the websites listed in Annex III, may grant, under such conditions as they deem appropriate, an authorisation for sale, supply, transfer or export of equipment, goods or technology as listed in Annex IA undertaken in accordance with paragraph 10 of UN Security Council Resolution 2118(2013) and relevant decisions of the Executive Council of the Organisation for the Prohibition of Chemical Weapons (OPCW), consistent with the objective of the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction (Chemical Weapons Convention) and after consultation with the OPCW."; (2) in Article 3, the following paragraph is inserted: "5. By way of derogation from points (a) and (b) of paragraph 1, the competent authorities of the Member States, as identified on the websites listed in Annex III, may grant, under such conditions as they deem appropriate, an authorisation for the provision of technical assistance, brokering services, financing or financial assistance related to equipment, goods or technology as listed in Annex IA where such technical assistance, brokering services, financing or financial assistance is provided for the sale, supply, transfer or export of such equipment, goods or technology undertaken in accordance with paragraph 10 of UN Security Council Resolution 2118(2013) and relevant decisions of the Executive Council of the OPCW, consistent with the objective of Chemical Weapons Convention and after consultation with the OPCW."; (3) the following Article is inserted: "Article 3b Article 3a shall not apply to the provision of financing or financial assistance, including financial derivatives, as well as insurance and reinsurance and brokering services relating to insurance and reinsurance for any import or transport of goods and technology listed in the Common Military List if they originate in Syria, or are being exported from Syria to any other country, undertaken in accordance with paragraph 10 of UN Security Council Resolution 2118(2013) and relevant decisions of the Executive Council of the OPCW, consistent with the objective of the Chemical Weapons Convention."; (4) the following Article is inserted: "Article 11c 1. It shall be prohibited to import, export, transfer, or provide brokering services related to the import, export or transfer of, Syrian cultural property goods and other goods of archaeological, historical, cultural, rare scientific or religious importance, including those listed in Annex XI, where there are reasonable grounds to suspect that the goods have been removed from Syria without the consent of their legitimate owner or have been removed in breach of Syrian law or international law, in particular if the goods form an integral part of either the public collections listed in the inventories of the conservation collections of Syrian museums, archives or libraries, or the inventories of Syrian religious institutions. 2. The prohibition in paragraph 1 shall not apply if it is demonstrated that: (a) the goods were exported from Syria prior to 9 May 2011; or (b) the goods are being safely returned to their legitimate owners in Syria."; (5) in the first paragraph of Article 16, point (f) is replaced by the following: "(f) necessary for humanitarian purposes, such as delivering or facilitating the delivery of assistance, including medical supplies, food, humanitarian workers and related assistance, and provided that, in the case of release of frozen funds or economic resources, the funds or economic resources are released to the UN for the purpose of delivering or facilitating the delivery of assistance in Syria in accordance with the Syria Humanitarian Assistance Response Plan (SHARP);"; (6) in the first paragraph of Article 16, the following point is added: "(h) necessary for evacuations from Syria."; (7) the following Article is inserted: "Article 16a 1. Authorisations granted under point (f) of the first paragraph of Article 16 before 15 December 2013 shall not be affected by the modifications to point (f) of the first paragraph of Article 16 provided for in Council Regulation (EU) No 1332/2013 (4). 2. Requests for authorisations under point (f) of the first paragraph of Article 16 submitted before 15 December 2013 shall be considered withdrawn unless the person, entity or body confirms its intention to maintain the request after that date. (8) the following Article is inserted: "Article 21c 1. By way of derogation from Article 14, the competent authorities of the Member States, as identified on the websites listed in Annex III, may authorise, under such conditions as they deem appropriate: (a) a transfer by or through the Commercial Bank of Syria of funds or economic resources received from outside of the territory of the Union and frozen after the date of its designation where the transfer is related to a payment due in connection with a specific trade contract for medical supplies, food, shelter, sanitation or hygiene for civilian use; or (b) a transfer of funds or economic resources from outside of the territory of the Union to or through the Commercial Bank of Syria where the transfer is related to a payment due in connection with a specific trade contract for the purpose of meeting essential civilian needs, including medical supplies, food, shelter, sanitation or hygiene for civilian use; provided that the competent authority of the relevant Member State has determined, on a case-by-case basis, that the payment will not directly or indirectly be received by any person or entity listed in Annex II or IIa and provided that the transfer is not otherwise prohibited by this Regulation. 2. The Member State concerned shall inform the other Member States and the Commission, within four weeks, of any authorisation granted under this Article."; (9) the Annex to this Regulation is added as Annex XI. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2013. For the Council The President V. MAZURONIS (1) OJ L 147, 1.6.2013, p. 14. (2) Council Decision 2013/760/CFSP of 13 December 2013 amending Decision 2013/255/CFSP concerning restrictive measures against Syria (see page 50 of this Official Journal). (3) Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No 442/2011 (OJ L 16, 19.1.2012, p. 1). (4) Council Regulation (EU) No 1332/2013 of 13 December 2013 amending Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria (OJ L 335, 14.12.2013, p. 3)." ANNEX ANNEX XI List of categories of goods referred to in Article 11c ex CN code Product description 9705 00 00 1. Archaeological objects more than 100 years old which are the products of: 9706 00 00  excavations and finds on land or under water  archaeological sites  archaeological collections 9705 00 00 9706 00 00 2. Elements forming an integral part of artistic, historical or religious monuments which have been dismembered, of an age exceeding 100 years 9701 3. Pictures and paintings, other than those included in category 4 or 5, executed entirely by hand in any medium and on any material (1) 9701 4. Water-colours, gouaches and pastels executed entirely by hand on any material (1) 6914 9701 5. Mosaics in any material executed entirely by hand, other than those falling in category 1 or 2, and drawings in any medium executed entirely by hand on any material (1) Chapter 49 9702 00 00 8442 50 80 6. Original engravings, prints, serigraphs and lithographs with their respective plates and original posters (1) 9703 00 00 7. Original sculptures or statuary and copies produced by the same process as the original (1) other than those in category 1 3704 3705 3706 4911 91 00 8. Photographs, films and negatives thereof (1) 9702 00 00 9706 00 00 4901 10 00 4901 99 00 4904 00 00 4905 91 00 4905 99 00 4906 00 00 9. Incunabula and manuscripts, including maps and musical scores, singly or in collections (1) 9705 00 00 9706 00 00 10. Books more than 100 years old, singly or in collections 9706 00 00 11. Printed maps more than 200 years old 3704 3705 3706 4901 4906 9705 00 00 9706 00 00 12. Archives, and any elements thereof, of any kind or any medium which are more than 50 years old 9705 00 00 13. (a) Collections (2) and specimens from zoological, botanical, mineralogical or anatomical collections; 9705 00 00 (b) Collections (2) of historical, palaeontological, ethnographic or numismatic interest 9705 00 00 Chapters 86-89 14. Means of transport more than 75 years old 15. Any other antique items not included in categories 1 to 14 (a) between 50 and 100 years old: Chapter 95  toys, games 7013  glassware 7114  articles of goldsmiths' or silversmiths' wares Chapter 94  furniture Chapter 90  optical, photographic or cinematographic apparatus Chapter 92  musical instruments Chapter 91  clocks and watches and parts thereof Chapter 44  articles of wood Chapter 69  pottery 5805 00 00  tapestries Chapter 57  carpets 4814  wallpaper Chapter 93  arms 9706 00 00 (b) more than 100 years old. (1) Which are more than 50 years old and do not belong to their originators. (2) As defined by the Court of Justice in its judgment in Case 252/84 as follows: 'Collectors' pieces within the meaning of heading No 97.05 of the Common Customs Tariff are articles which possess the requisite characteristics for inclusion in a collection, that is to say, articles which are relatively rare, are not normally used for their original purpose, are the subject of special transactions outside the normal trade in similar utility articles and are of high value.